--------------------------------------------------------------------------------

EXHIBIT 10.3
 
Vascular Solutions, Inc.
Restricted Share Award Program
for
Non-Employee Directors



WHEREAS, the Board of Directors believes that it is in the best interests of the
Company and its shareholders to adopt a program providing for an annual award of
restricted shares to the Company’s non-employee directors under the Company’s
Stock Option and Stock Award Plan (the “Plan”).


NOW, THEREFORE, BE IT RESOLVED, that each year each non-employee director of the
Company shall be granted a restricted share award (an “Award”) under the Plan at
the time of and contingent upon his or her election or re-election, as the case
may be, as a director of the Company at the Company’s annual meeting of
shareholders (the “Annual Meeting”).


FURTHER RESOLVED, that the number of shares subject to each Award shall be
determined by dividing $75,000 by the closing price for the Company’s common
stock, $.01 par value (the “Common Stock”) on the date of the Annual Meeting,
and rounding the result down to the nearest whole share.


FURTHER RESOLVED, that each Award shall vest fully on the first anniversary of
the date of the grant, with accelerated vesting upon a change of control of the
Company (as defined in the restricted share award agreement described below).


FURTHER RESOLVED, that, in connection with each such Award, the officers of the
Company are hereby authorized and directed to execute a restricted share award
agreement with the non-employee director substantially in the form attached to
these minutes as Exhibit C which shall be the form for use in connection with
restricted share awards made under this “Restricted Share Award Program for
Non-Employee Directors.”


FURTHER RESOLVED, that annual grants of Awards to the non-employee directors
under this Program shall continue without further action by the Board of
Directors, subject only to the continued effectiveness of the Plan, the
continued availability of adequate shares under the Plan and the power of the
Board of Directors to amend or terminate the Program at any time.
 
 

--------------------------------------------------------------------------------



 